Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 1 of 30




                EXHIBIT H
                       Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 2 of 30




From:                                          Jagdish Menezes
Sent:                                          Friday, November 9, 2018 10:34 AM
To:                                            Richard Aikens; Anthony Sinclair
Cc:                                            Tina Kang; Leonard Hoffmann; Peter Leaver; QE-Djibouti; LCIA Casework; Kate Trott;
                                               aboubakeroh@dpfza.gov.dj; goumati@dpfza.gov.dj
Subject:                                       RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO
                                               & Ors
Attachments:                                   2018.11.09 Letter to the Claimants (LCIA Arb No 142732).pdf; 2018.11.09 Respondents
                                               Costs Schedule Summary.pdf; 2018.11.09 Extract of Tables and Figures from
                                               Respondents' Expert Report....pdf; 2018.11.09 Transcript of the Final Hearing.pdf


Dear Mr Hadi, Ms Mohammed,

Please see the attached letter and enclosures.

Yours sincerely

Quinn Emanuel Urquhart & Sullivan, LLP
90 High Holborn, London WC1V 6LJ
+44 20 7653 2000 Main | +44 20 7653 2100 Fax
www.quinnemanuel.com
NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales (with registered number OC337278) and is
authorised and regulated by the Solicitors Regulation Authority. A list of members and their professional qualifications is open to inspection at our registered
office, 90 High Holborn, London, WC1V 6LJ. We operate in association with the US limited liability partnership of Quinn Emanuel Urquhart & Sullivan LLP, which is
organised under the laws of the State of California, USA.




From: Jagdish Menezes
Sent: 07 November 2018 15:56
To: 'Richard Aikens' ; Anthony Sinclair
Cc: Tina Kang ; Leonard Hoffmann ; Peter Leaver ; QE-Djibouti ; LCIA Casework ; Kate Trott ; aboubakeroh@dpfza.gov.dj;
goumati@dpfza.gov.dj
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO & Ors

Dear Members of the Tribunal

In advance of the hearing on Friday, we enclose a copy of the Respondents’ Opening Submissions.

Paper copies are being sent to your respective chambers.

Yours faithfully

Quinn Emanuel Urquhart & Sullivan, LLP



                                                                                  1
                       Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 3 of 30
90 High Holborn, London WC1V 6LJ
+44 20 7653 2000 Main | +44 20 7653 2100 Fax
www.quinnemanuel.com
NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales (with registered number OC337278) and is
authorised and regulated by the Solicitors Regulation Authority. A list of members and their professional qualifications is open to inspection at our registered
office, 90 High Holborn, London, WC1V 6LJ. We operate in association with the US limited liability partnership of Quinn Emanuel Urquhart & Sullivan LLP, which is
organised under the laws of the State of California, USA.




From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: Tuesday, November 06, 2018 9:15 AM
To: Anthony Sinclair <anthonysinclair@quinnemanuel.com>
Cc: Tina Kang <tinakang@quinnemanuel.com>; Leonard Hoffmann <leonard.hoffmann@brickcourt.co.uk>; Peter Leaver
<pleaver@oeclaw.co.uk>; QE-Djibouti <QE-Djibouti@quinnemanuel.com>; LCIA Casework <Casework@lcia.org>; Kate
Trott <kate.trott@brickcourt.co.uk>; aboubakeroh@dpfza.gov.dj; goumati@dpfza.gov.dj
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO & Ors

Dear Mr Sinclair
Thank you for your email. I have consulted my colleagues and we are happy to start at 10.30 on the
understanding that you are confident that the hearing will finish early enough for the tribunal to have a
deliberation and finish before 5.30 pm.
Regards
Richard Aikens

Richard Aikens
Please click here for Brick Court GDPR policies.



From: Anthony Sinclair <anthonysinclair@quinnemanuel.com>
Date: Monday, 5 November 2018 at 19:13
To: Richard Aikens <richard.aikens@brickcourt.co.uk>
Cc: Tina Kang <tinakang@quinnemanuel.com>, Leonard Hoffmann <leonard.hoffmann@brickcourt.co.uk>, Peter Leaver
<pleaver@oeclaw.co.uk>, QE-Djibouti <QE-Djibouti@quinnemanuel.com>, LCIA Casework <Casework@lcia.org>, Kate
Trott <kate.trott@brickcourt.co.uk>, "aboubakeroh@dpfza.gov.dj" <aboubakeroh@dpfza.gov.dj>,
"goumati@dpfza.gov.dj" <goumati@dpfza.gov.dj>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO & Ors

Dear Sir, members of the Tribunal:

We respectfully propose that the hearing shall commence at 10.30am.

Assuming the other side does not participate, and depending on the approach the Tribunal wishes to take, we may finish
by lunchtime. Either way we will certainly finish early enough in the afternoon to allow the Tribunal some time to
deliberate before 5.30pm.

Yours faithfully,
                                                                                  2
                   Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 4 of 30


Anthony Sinclair

On 5 Nov 2018, at 18:43, Richard Aikens <richard.aikens@brickcourt.co.uk> wrote:

       Dear Ms Kang
       I refer to my email sent earlier today at 12.24. I would be grateful for a reply on my question of
       how long it is thought the hearing will take on Friday 9 November so that I can make
       arrangements for the start time with the tribunal and the parties involved.
       Regards
       Richard Aikens

       Richard Aikens
       Please click here for Brick Court GDPR policies.



       From: Tina Kang <tinakang@quinnemanuel.com>
       Date: Friday, 2 November 2018 at 17:15
       To: Leonard Hoffmann <leonard.hoffmann@brickcourt.co.uk>, Peter Leaver <pleaver@oeclaw.co.uk>,
       Richard Aikens <richard.aikens@brickcourt.co.uk>
       Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>, LCIA Casework <Casework@lcia.org>, Kate Trott
       <kate.trott@brickcourt.co.uk>, "aboubakeroh@dpfza.gov.dj" <aboubakeroh@dpfza.gov.dj>,
       "'goumati@dpfza.gov.dj'" <goumati@dpfza.gov.dj>
       Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO & Ors

       Dear Members of the Tribunal

       We write to confirm logistical arrangements for the hearing on Friday 9 November in relation to the
       Respondents’ counterclaims.

       The Respondents have booked a hearing room and retiring rooms at the International Dispute
       Resolution Centre (IDRC) on 70 Fleet Street, London EC4Y 1EU. The Respondents have also arranged for
       the hearing to be transcribed.

       We confirm that a physical copy set of the Respondents’ hearing bundle is being couriered to each of
       the Tribunal’s chambers, together with a USB stick containing electronic copies of the same.

       We have taken the opportunity to include within the hearing bundle certain additional exhibits on
       behalf of the Respondents, numbered R-345 to R-351, all of which are already in the Claimants’
       possession and relate to the recent developments described in our letter to the Tribunal dated 6
       October 2018.

       Yours faithfully

       Quinn Emanuel Urquhart & Sullivan, LLP
       90 High Holborn, London WC1V 6LJ
       +44 20 7653 2000 Main | +44 20 7653 2100 Fax
       www.quinnemanuel.com

       NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named
       above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader
       of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
       have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you

                                                                              3
            Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 5 of 30
have received this communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales (with registered
number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of members and their professional
qualifications is open to inspection at our registered office, 90 High Holborn, London, WC1V 6LJ. We operate in association with the US
limited liability partnership of Quinn Emanuel Urquhart & Sullivan LLP, which is organised under the laws of the State of California, USA.


From: Leonard Hoffmann [mailto:leonard.hoffmann@brickcourt.co.uk]
Sent: 31 October 2018 15:06
To: Peter Leaver <pleaver@oeclaw.co.uk>; Richard Aikens <richard.aikens@brickcourt.co.uk>; Tina Kang
<tinakang@quinnemanuel.com>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>; LCIA Casework <Casework@lcia.org>; Kate Trott
<kate.trott@brickcourt.co.uk>; aboubakeroh@dpfza.gov.dj; 'goumati@dpfza.gov.dj'
<goumati@dpfza.gov.dj>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO & Ors

Same fopr me please.

LH

From: "pleaver@oeclaw.co.uk" <pleaver@oeclaw.co.uk>
Date: Wednesday, 31 October 2018 at 14:26
To: Richard Aikens <richard.aikens@brickcourt.co.uk>, Tina Kang
<tinakang@quinnemanuel.com>, Lennie2 <leonard.hoffmann@brickcourt.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>, "'Casework@lcia. org'"
<Casework@lcia.org>, Kate Trott <kate.trott@brickcourt.co.uk>, "aboubakeroh@dpfza.gov.dj"
<aboubakeroh@dpfza.gov.dj>, "'goumati@dpfza.gov.dj'" <goumati@dpfza.gov.dj>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO
& Ors

Dear Ms Kang

I too would like both a hard and soft copy.

With best wishes.

Peter Leaver
Peter Leaver QC
Arbitrator
One Essex Court
Temple
London EC4Y 9AR
Switchboard:                     +44 (0) 20 7583 2000
Fax number:                      +44 (0) 20 7583 0118
www.oeclaw.co.uk

The contents of this email are CONFIDENTIAL and may be PRIVILEGED. If you are not the intended recipient,
please telephone (020) 7583 2000 and delete this email.




From: Richard Aikens <richard.aikens@brickcourt.co.uk>
Sent: 31 October 2018 14:16
To: Tina Kang <tinakang@quinnemanuel.com>; Leonard Hoffmann

                                                                       4
            Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 6 of 30
<leonard.hoffmann@brickcourt.co.uk>; Peter Leaver <pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>; LCIA Casework <Casework@lcia.org>; Kate Trott
<kate.trott@brickcourt.co.uk>; aboubakeroh@dpfza.gov.dj; 'goumati@dpfza.gov.dj'
<goumati@dpfza.gov.dj>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO & Ors

Dear Ms Kang
Thank you for your email below. The tribunal will be grateful to receive the hearing bundle as
soon as it is available for distribution. Could I please have it in both hard and soft copy.
Regards
Richard Aikens

Richard Aikens
Please click here for Brick Court GDPR policies.



From: Tina Kang <tinakang@quinnemanuel.com>
Date: Tuesday, 30 October 2018 at 18:34
To: Richard Aikens <richard.aikens@brickcourt.co.uk>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, Peter Leaver <pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>, LCIA Casework <Casework@lcia.org>, Kate Trott
<kate.trott@brickcourt.co.uk>, "aboubakeroh@dpfza.gov.dj" <aboubakeroh@dpfza.gov.dj>,
"'goumati@dpfza.gov.dj'" <goumati@dpfza.gov.dj>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO & Ors

Dear Members of the Tribunal

Please see the attached.

Yours faithfully,

Quinn Emanuel Urquhart & Sullivan, LLP
90 High Holborn, London WC1V 6LJ
+44 20 7653 2000 Main | +44 20 7653 2100 Fax
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader
of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you
have received this communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales (with registered
number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of members and their professional
qualifications is open to inspection at our registered office, 90 High Holborn, London, WC1V 6LJ. We operate in association with the US
limited liability partnership of Quinn Emanuel Urquhart & Sullivan LLP, which is organised under the laws of the State of California, USA.




From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: 08 October 2018 10:16
To: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; Peter Leaver <pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>; LCIA Casework <Casework@lcia.org>; Kate Trott
<kate.trott@brickcourt.co.uk>; aboubakeroh@dpfza.gov.dj; 'goumati@dpfza.gov.dj'

                                                                       5
            Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 7 of 30
<goumati@dpfza.gov.dj>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO & Ors

I acknowledge receipt of the letter attached to the email below. I have read the letter.
For your information, I have not received any communications from either the Republic or the
“provisional administrator” of DCT.
Regards
Richard Aikens

Richard Aikens
Please click here for Brick Court GDPR policies.



From: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>
Date: Saturday, 6 October 2018 at 12:08
To: Richard Aikens <richard.aikens@brickcourt.co.uk>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, Peter Leaver <pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>, LCIA Casework <Casework@lcia.org>, Kate Trott
<kate.trott@brickcourt.co.uk>, "aboubakeroh@dpfza.gov.dj" <aboubakeroh@dpfza.gov.dj>,
"'goumati@dpfza.gov.dj'" <goumati@dpfza.gov.dj>
Subject: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO & Ors

Dear Members of the Tribunal

Please see the attached letter.

Yours faithfully,

Quinn Emanuel Urquhart & Sullivan, LLP
90 High Holborn, London WC1V 6LJ
+44 20 7653 2000 Main | +44 20 7653 2100 Fax
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader
of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you
have received this communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales (with registered
number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of members and their professional
qualifications is open to inspection at our registered office, 90 High Holborn, London, WC1V 6LJ. We operate in association with the US
limited liability partnership of Quinn Emanuel Urquhart & Sullivan LLP, which is organised under the laws of the State of California, USA.




From: Jagdish Menezes
Sent: Thursday, August 23, 2018 10:30 AM
To: Richard Aikens <richard.aikens@brickcourt.co.uk>
Cc: Anthony Sinclair <anthonysinclair@quinnemanuel.com>; Tina Kang <tinakang@quinnemanuel.com>;
Leonard Hoffmann <leonard.hoffmann@brickcourt.co.uk>; Peter Leaver <pleaver@oeclaw.co.uk>; QE-
Djibouti <QE-Djibouti@quinnemanuel.com>; LCIA Casework <Casework@lcia.org>; Kate Trott
<kate.trott@brickcourt.co.uk>; aboubakeroh@dpfza.gov.dj

                                                                       6
            Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 8 of 30
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO & Ors:
potential hearing date

Dear Members of the Tribunal

The Respondents acknowledge receipt of the email below and the attached letter. The Respondents will
make arrangements for the venue of the hearing and provide an update as soon as is practicable.

Yours faithfully

Quinn Emanuel Urquhart & Sullivan, LLP
90 High Holborn, London WC1V 6LJ
+44 20 7653 2000 Main | +44 20 7653 2100 Fax
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader
of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you
have received this communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales (with registered
number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of members and their professional
qualifications is open to inspection at our registered office, 90 High Holborn, London, WC1V 6LJ. We operate in association with the US
limited liability partnership of Quinn Emanuel Urquhart & Sullivan LLP, which is organised under the laws of the State of California, USA.




From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: 22 August 2018 22:55
To: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>
Cc: Anthony Sinclair <anthonysinclair@quinnemanuel.com>; Tina Kang <tinakang@quinnemanuel.com>;
Leonard Hoffmann <leonard.hoffmann@brickcourt.co.uk>; Peter Leaver <pleaver@oeclaw.co.uk>; QE-
Djibouti <QE-Djibouti@quinnemanuel.com>; LCIA Casework <Casework@lcia.org>; Kate Trott
<kate.trott@brickcourt.co.uk>; aboubakeroh@dpfza.gov.dj
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO & Ors:
potential hearing date
Importance: High

Dear All
I refer to the Respondents’ email below dated 24 July 2018 requesting that a hearing date for the
Respondents’ counterclaims be fixed for 9 November 2018. I also refer to my email of 25 July 2018 below in
which I said that the Tribunal would give the Claimants some more time to comment on the proposed date.
The Tribunal has received no comment from the Claimant. Accordingly, the Tribunal orders that the hearing
date for the Respondents’ counterclaims be fixed for 9 November 2018 on the terms set out in the attached
letter. This letter is also being sent by post to the Claimants.
Both parties are asked to acknowledge receipt of this email and letter attached.
The Tribunal awaits further indications from the Respondents on the arrangements for the venue of the
hearing.
Regards
Richard Aikens
(Chairman of the Tribunal).

From: Richard Aikens <Richard.Aikens@brickcourt.co.uk>
Date: Wednesday, 25 July 2018 09:33
To: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>
Cc: Anthony Sinclair <anthonysinclair@quinnemanuel.com>, Tina Kang <tinakang@quinnemanuel.com>,
                                                                       7
          Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 9 of 30
Leonard Hoffmann <leonard.hoffmann@brickcourt.co.uk>, Peter Leaver <pleaver@oeclaw.co.uk>, QE-
Djibouti <QE-Djibouti@quinnemanuel.com>, LCIA Casework <Casework@lcia.org>, Kate Trott
<kate.trott@brickcourt.co.uk>, "aboubakeroh@dpfza.gov.dj" <aboubakeroh@dpfza.gov.dj>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti FZCO & Ors:
potential hearing date

Dear Mr Menezes
Thank you for your email. The tribunal will give the claimants a little more time to respond.
Regards
Richard Aikens

Envoyé de mon iPhone

Le 24 juil. 2018 à 20:35, Jagdish Menezes <jagdishmenezes@quinnemanuel.com> a écrit :

        Dear Members of the Tribunal

        The Respondents respectfully request 9 November 2018 as the hearing date.

        Yours faithfully,

        Quinn Emanuel Urquhart & Sullivan, LLP
        90 High Holborn, London WC1V 6LJ
        +44 20 7653 2000 Main | +44 20 7653 2100 Fax
        www.quinnemanuel.com

        NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
        recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
        privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for
        delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
        any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
        communication in error, please notify us immediately by e-mail, and delete the original message.

        Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales
        (with registered number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of
        members and their professional qualifications is open to inspection at our registered office, 90 High Holborn, London,
        WC1V 6LJ. We operate in association with the US limited liability partnership of Quinn Emanuel Urquhart & Sullivan
        LLP, which is organised under the laws of the State of California, USA.




        From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
        Sent: 17 July 2018 16:14
        To: Anthony Sinclair <anthonysinclair@quinnemanuel.com>; Tina Kang
        <tinakang@quinnemanuel.com>; Leonard Hoffmann
        <leonard.hoffmann@brickcourt.co.uk>; Peter Leaver <pleaver@oeclaw.co.uk>
        Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>; 'LCIA Casework'
        <Casework@lcia.org>; Kate Trott <kate.trott@brickcourt.co.uk>;
        aboubakeroh@dpfza.gov.dj; Jagdish Menezes <jagdishmenezes@quinnemanuel.com>
        Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
        FZCO & Ors: potential hearing date
        Importance: High

        Dear All
        Further to Mr Sinclair’s email below, the tribunal have considered when they can offer dates
        for a proposed one day hearing on the outstanding matter of the counterclaims in this
        arbitration.

                                                                   8
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 10 of 30
The tribunal is not, I’m afraid, available in the near future. The earliest dates that the
tribunal can offer, at the moment, are: 30 October, 1 November, 6, 7, 8 and 9 November.
The 2 November is also a possibility but the hearing would have to start early and would
have to finish promptly at 3.15pm.
Would the parties please indicate as soon as possible which hearing dates suit them. The
tribunal will then fix a date.
The tribunal looks forward to hearing from all parties.
Regards
Richard Aikens
From: Anthony Sinclair <anthonysinclair@quinnemanuel.com>
Date: Monday, 16 July 2018 19:10
To: Richard Aikens <Richard.Aikens@brickcourt.co.uk>, Tina Kang
<tinakang@quinnemanuel.com>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, Peter Leaver <pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>, 'LCIA Casework'
<Casework@lcia.org>, Kate Trott <kate.trott@brickcourt.co.uk>,
"aboubakeroh@dpfza.gov.dj" <aboubakeroh@dpfza.gov.dj>, Jagdish Menezes
<jagdishmenezes@quinnemanuel.com>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Members of the Tribunal,

The Respondents respectfully request that the members of the Tribunal turn their minds
to their availability for a one-day hearing on the outstanding matter of the
counterclaims in this arbitration. At present no date is fixed.

You will recall that the Claimant, who presently is not participating, has a right of reply
due 13 August 2018.

Accordingly, the Respondents respectfully suggest that a hearing date in late August or
September would be appropriate, but we are of course subject to your availability and
directions. If the arbitrators could indicate a few possible dates, we would be obliged.

Yours faithfully,

Anthony Sinclair



Dr. Anthony Sinclair
Partner,
Quinn Emanuel Urquhart & Sullivan, LLP

90 High Holborn
London WC1V 6LJ
United Kingdom
+44 20 7653 2070 Direct
+44 (0) 20 7653.2000 Main Office Number
+44 (0) 20 7653.2100 FAX
anthonysinclair@quinnemanuel.com
www.quinnemanuel.com




NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is

                                                          9
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 11 of 30
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for
delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales
(with registered number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of
members and their professional qualifications is open to inspection at our registered office, 90 High Holborn, London
WC1V 6LJ. We operate in association with the US limited liability partnership of Quinn Emanuel Urquhart & Sullivan
LLP, which is organised under the laws of the State of California, USA.


From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: 10 July 2018 10:51
To: Tina Kang <tinakang@quinnemanuel.com>; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; Peter Leaver <pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>; 'LCIA Casework'
<Casework@lcia.org>; Kate Trott <kate.trott@brickcourt.co.uk>; Anthony Sinclair
<anthonysinclair@quinnemanuel.com>; aboubakeroh@dpfza.gov.dj; Jagdish Menezes
<jagdishmenezes@quinnemanuel.com>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

I acknowledge receipt of the email, attachments and the hard copy documents.
Regards
Richard Aikens

Richard Aikens
Please click here for Brick Court GDPR policies.



From: Tina Kang <tinakang@quinnemanuel.com>
Date: Monday, 2 July 2018 at 19:00
To: Richard Aikens <richard.aikens@brickcourt.co.uk>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, Peter Leaver <pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>, 'LCIA Casework'
<Casework@lcia.org>, Kate Trott <kate.trott@brickcourt.co.uk>, Anthony Sinclair
<anthonysinclair@quinnemanuel.com>, "aboubakeroh@dpfza.gov.dj"
<aboubakeroh@dpfza.gov.dj>, Jagdish Menezes
<jagdishmenezes@quinnemanuel.com>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Mr. Chairman, Members of the Tribunal,

We hereby submit the Respondents’ Written Submissions dated 2 July 2018, which
comprises:

     1. Respondents’ Written Submissions dated 2 July 2018;

     2. Factual Exhibits R-326 to R-340, together with an accompanying index;

     3. Legal Authorities RLA-14 & RLA-15, together with an accompanying index; and

     4. an Expert Report by Dr. Pablo T. Spiller dated 29 June 2018, with supporting
        documents CL-099 to CL-114.
                                                           10
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 12 of 30


The entire submission including all documentary evidence shall follow momentarily by
secure FTP link. Hard copies and USBs shall also be dispatched to the Tribunal and
Claimants in due course.

Respectfully submitted,

Quinn Emanuel Urquhart & Sullivan, LLP
90 High Holborn, London WC1V 6LJ
+44 20 7653 2000 Main | +44 20 7653 2100 Fax
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for
delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales
(with registered number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of
members and their professional qualifications is open to inspection at our registered office, 90 High Holborn, London,
WC1V 6LJ. We operate in association with the US limited liability partnership of Quinn Emanuel Urquhart & Sullivan
LLP, which is organised under the laws of the State of California, USA.


From: Jagdish Menezes
Sent: 13 June 2018 14:39
To: Richard Aikens <richard.aikens@brickcourt.co.uk>; Tina Kang
<tinakang@quinnemanuel.com>; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; Peter Leaver <pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>; 'LCIA Casework'
<Casework@lcia.org>; Kate Trott <kate.trott@brickcourt.co.uk>; Anthony Sinclair
<anthonysinclair@quinnemanuel.com>; aboubakeroh@dpfza.gov.dj
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Mr Chairman

We acknowledge receipt of your email and letter dated 11 June 2018.

Yours faithfully

Quinn Emanuel Urquhart & Sullivan, LLP
90 High Holborn, London WC1V 6LJ
+44 20 7653 2000 Main | +44 20 7653 2100 Fax
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for
delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales
(with registered number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of
members and their professional qualifications is open to inspection at our registered office, 90 High Holborn, London,
WC1V 6LJ. We operate in association with the US limited liability partnership of Quinn Emanuel Urquhart & Sullivan
LLP, which is organised under the laws of the State of California, USA.



                                                          11
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 13 of 30


From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: 11 June 2018 15:07
To: Tina Kang <tinakang@quinnemanuel.com>; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; Peter Leaver <pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>; 'LCIA Casework'
<Casework@lcia.org>; Kate Trott <kate.trott@brickcourt.co.uk>; Jagdish Menezes
<jagdishmenezes@quinnemanuel.com>; Anthony Sinclair
<anthonysinclair@quinnemanuel.com>; aboubakeroh@dpfza.gov.dj
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors
Importance: High

Dear All
The tribunal thanks Quinn Emanuel for its email below and for the letter
attached. The tribunal has considered the matter and noted that there is has
been no response from the Claimant or its advisors. Accordingly the tribunal will
grant the extension requested. This has been set out in a letter attached
herewith. A copy of this letter has been sent by post to Mr Aboubaker Omar
Hadi at the address already given to the tribunal, viz Port de Djibouti, PO Box
197, Djibouti. The letter is sent by email only to Quinn Emanuel and to the other
members of the tribunal and to the LCIA.
Please acknowledge receipt of this email.
Regards
Richard Aikens
(Chairman of the Tribunal)
Please click here for Brick Court GDPR policies.



From: Tina Kang <tinakang@quinnemanuel.com>
Date: Thursday, 7 June 2018 at 18:00
To: Richard Aikens <richard.aikens@brickcourt.co.uk>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, Peter Leaver <pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>, 'LCIA Casework'
<Casework@lcia.org>, Kate Trott <kate.trott@brickcourt.co.uk>, Jagdish Menezes
<jagdishmenezes@quinnemanuel.com>, Anthony Sinclair
<anthonysinclair@quinnemanuel.com>, "aboubakeroh@dpfza.gov.dj"
<aboubakeroh@dpfza.gov.dj>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Members of the Tribunal

Please see the attached letter.

Yours faithfully,

Quinn Emanuel Urquhart & Sullivan, LLP
90 High Holborn, London WC1V 6LJ
+44 20 7653 2000 Main | +44 20 7653 2100 Fax
www.quinnemanuel.com
                                               12
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 14 of 30

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for
delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales
(with registered number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of
members and their professional qualifications is open to inspection at our registered office, 90 High Holborn, London,
WC1V 6LJ. We operate in association with the US limited liability partnership of Quinn Emanuel Urquhart & Sullivan
LLP, which is organised under the laws of the State of California, USA.


From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: 20 April 2018 16:31
To: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>; Anthony Sinclair
<anthonysinclair@quinnemanuel.com>; aboubakeroh@dpfza.gov.dj; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; pleaver@oeclaw.co.uk
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>; LCIA Casework
<Casework@lcia.org>; Kate Trott <kate.trott@brickcourt.co.uk>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

The tribunal acknowledges Quinn Emmanuel’s letter of today’s date attached to
the email below and notes the contents of it.
Regards
Richard Aikens

From: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>
Date: Friday, 20 April 2018 at 15:53
To: Richard Aikens <richard.aikens@brickcourt.co.uk>, Anthony Sinclair
<anthonysinclair@quinnemanuel.com>, "aboubakeroh@dpfza.gov.dj"
<aboubakeroh@dpfza.gov.dj>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, "pleaver@oeclaw.co.uk"
<pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>, LCIA Casework
<Casework@lcia.org>, Kate Trott <kate.trott@brickcourt.co.uk>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Members of the Tribunal

Please see the attached letter.

Yours faithfully,

Quinn Emanuel Urquhart & Sullivan, LLP
90 High Holborn, London WC1V 6LJ
+44 20 7653 2000 Main | +44 20 7653 2100 Fax
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for
delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this

                                                          13
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 15 of 30
communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales
(with registered number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of
members and their professional qualifications is open to inspection at our registered office, 90 High Holborn, London,
WC1V 6LJ. We operate in association with the US limited liability partnership of Quinn Emanuel Urquhart & Sullivan
LLP, which is organised under the laws of the State of California, USA.




From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: 18 March 2018 12:54
To: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>; Anthony Sinclair
<anthonysinclair@quinnemanuel.com>; aboubakeroh@dpfza.gov.dj; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; pleaver@oeclaw.co.uk
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>; LCIA Casework
<Casework@lcia.org>; Kate Trott <kate.trott@brickcourt.co.uk>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

I acknowledge receipt of the email below and the two attachments and note the contents of
the letter dated 16 March 2018.
Regards
Richard Aikens

From: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>
Date: Friday, 16 March 2018 17:56
To: Richard Aikens <Richard.Aikens@brickcourt.co.uk>, Anthony Sinclair
<anthonysinclair@quinnemanuel.com>, "aboubakeroh@dpfza.gov.dj"
<aboubakeroh@dpfza.gov.dj>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, "pleaver@oeclaw.co.uk"
<pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>, LCIA Casework
<Casework@lcia.org>, Kate Trott <kate.trott@brickcourt.co.uk>,
"aboubakeroh@dpfza.gov.dj" <aboubakeroh@dpfza.gov.dj>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Members of the Tribunal

Please see the attached letter and enclosure.

Yours faithfully,

Quinn Emanuel Urquhart & Sullivan, LLP
90 High Holborn, London WC1V 6LJ
+44 20 7653 2000 Main | +44 20 7653 2100 Fax
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for
delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales
(with registered number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of
members and their professional qualifications is open to inspection at our registered office, 90 High Holborn, London,
                                                          14
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 16 of 30
WC1V 6LJ. We operate in association with the US limited liability partnership of Quinn Emanuel Urquhart & Sullivan
LLP, which is organised under the laws of the State of California, USA.




From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: 19 February 2018 16:25
To: Anthony Sinclair <anthonysinclair@quinnemanuel.com>;
aboubakeroh@dpfza.gov.dj; Leonard Hoffmann <leonard.hoffmann@brickcourt.co.uk>;
pleaver@oeclaw.co.uk
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>; LCIA Casework
<Casework@lcia.org>; Kate Trott <kate.trott@brickcourt.co.uk>;
aboubakeroh@dpfza.gov.dj; Benson, Cyrus <CBenson@gibsondunn.com>; Jagdish
Menezes <jagdishmenezes@quinnemanuel.com>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors
Importance: High

Dear Sirs
The Tribunal sends to the parties the attached letter dated 19 February 2018 as
well as a copy of the letter of Quinn Emanuel to the Tribunal dated 28 December
2017. Gibson Dunn is copied in to this email for information purposes only. Mr
Cyrus Benson of Gibson Dunn has informed the party that Gibson Dunn is no
longer instructed by the Republic of Djibouti and the other claimants in this
arbitration.
The original of the letter dated 19 February 2018 together with a hard copy of
Quinn Emanuel’s letter of 28 December 2017 have been sent by Parcel Force to
Mr Aboubaker Omar Hadi, in his capacity as Chairman of Port de Djibouti SA and
Chairman of DPFZA at PO Box 197 Djibouti. The Tribunal has been informed that
DHL and other international couriers will not attempt delivery to a PO Box
address.
The parties should please acknowledge of this email/ the hard copies of the
letters as soon as possible.
Regards
Richard Aikens
(chairman of the Tribunal)

From: Anthony Sinclair <anthonysinclair@quinnemanuel.com>
Date: Thursday, 1 February 2018 at 18:09
To: Richard Aikens <richard.aikens@brickcourt.co.uk>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, "pleaver@oeclaw.co.uk"
<pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>, LCIA Casework
<Casework@lcia.org>, Kate Trott <kate.trott@brickcourt.co.uk>,
"aboubakeroh@dpfza.gov.dj" <aboubakeroh@dpfza.gov.dj>, "Benson, Cyrus"
<CBenson@gibsondunn.com>, Jagdish Menezes <jagdishmenezes@quinnemanuel.com>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Sir


                                                         15
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 17 of 30
We refer to your query below regarding the transmission of correspondence to the
Republic of Djibouti. We note that Mr. Aboubaker Omar Hadi, Chairman of the Djibouti
Ports and Free Zone Authority, is copied to this correspondence. His email address is:
aboubakeroh@dpfza.gov.dj. The physical address for delivery of correspondence is as
follows:

MR ABOUBAKER OMAR HADI
Chairman, Port de Djibouti SA
Chairman, DPFZA
Port de Djibouti
PO Box 197
Djibouti

We believe that transmission of correspondence by email, as well as by recognised
international courier, to Mr. Omar Hadi at the above addresses would comply with the
notices provision of clause 22.5 of the Concession Agreement.

We also recall that Mr. Benson advised you on 18 December 2017 that Gibson Dunn,
whilst no longer instructed, will forward communications from you directly to his former
client’s representatives. Whilst of course we cannot expect Mr. Benson to continue to
do this, we trust that the recent correspondence has been passed on so that Djibouti
can advise, if it so wishes, of arrangements for the receipt of future correspondence.

Yours faithfully,

Anthony Sinclair


Dr. Anthony Sinclair
Partner,
Quinn Emanuel Urquhart & Sullivan, LLP

90 High Holborn
London WC1V 6LJ
United Kingdom
+44 20 7653 2070 Direct
+44 (0) 20 7653.2000 Main Office Number
+44 (0) 20 7653.2100 FAX
anthonysinclair@quinnemanuel.com
www.quinnemanuel.com




NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for
delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales
(with registered number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of
members and their professional qualifications is open to inspection at our registered office, 90 High Holborn, London
WC1V 6LJ. We operate in association with the US limited liability partnership of Quinn Emanuel Urquhart & Sullivan
LLP, which is organised under the laws of the State of California, USA.


From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: 01 February 2018 07:15
To: Anthony Sinclair <anthonysinclair@quinnemanuel.com>; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; pleaver@oeclaw.co.uk
                                                          16
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 18 of 30
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>; LCIA Casework
<Casework@lcia.org>; Kate Trott <kate.trott@brickcourt.co.uk>;
'aboubakeroh@dpfza.gov.dj' <aboubakeroh@dpfza.gov.dj>; Benson, Cyrus
<CBenson@gibsondunn.com>; Jagdish Menezes <jagdishmenezes@quinnemanuel.com>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Mr Sinclair
Thank you for your email.
In order to progress matters the tribunal needs to be able to notify the claimants (who are
no longer represented by Gibson Dunn) of any procedural matters. The tribuanl would be
most grateful, therefore, if you could supply it with any information about the name and
address etc of the representative of the claimants.
Regards
Richard Aikens
(chairman of the tribunal)

From: Anthony Sinclair <anthonysinclair@quinnemanuel.com>
Date: Tuesday, 30 January 2018 16:36
To: Richard Aikens <Richard.Aikens@brickcourt.co.uk>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, "pleaver@oeclaw.co.uk"
<pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>, LCIA Casework
<Casework@lcia.org>, Kate Trott <kate.trott@brickcourt.co.uk>,
"'aboubakeroh@dpfza.gov.dj'" <aboubakeroh@dpfza.gov.dj>, "Benson, Cyrus"
<CBenson@gibsondunn.com>, Jagdish Menezes <jagdishmenezes@quinnemanuel.com>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Members of the Tribunal,

We refer to the Respondents’ letter to the Tribunal dated 28 December 2017, a copy of
which is enclosed for reference.

We respectfully request an update from the Tribunal in relation to the Respondents’
request for the issuance of a Procedural Order to the parties to deal with the remainder
of the Respondents’ counterclaims. The Respondents are able to provide any further
information that is needed by the Tribunal.

Yours faithfully,

Anthony Sinclair


Anthony Sinclair
Partner,
Quinn Emanuel Urquhart & Sullivan, LLP

90 High Holborn
London WC1V 6LJ
United Kingdom
+44 20 7653 2070 Direct
+44 (0) 20 7653.2000 Main Office Number
+44 (0) 20 7653.2100 FAX
anthonysinclair@quinnemanuel.com
www.quinnemanuel.com

                                             17
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 19 of 30
NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for
delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales
(with registered number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of
members and their professional qualifications is open to inspection at our registered office, 90 High Holborn, London
WC1V 6LJ United Kingdom. We operate in association with the US limited liability partnership of Quinn Emanuel
Urquhart & Sullivan LLP, which is organised under the laws of the State of California, USA.




From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: 29 December 2017 13:57
To: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; pleaver@oeclaw.co.uk
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>; LCIA Casework
<Casework@lcia.org>; Kate Trott <kate.trott@brickcourt.co.uk>;
'aboubakeroh@dpfza.gov.dj' <aboubakeroh@dpfza.gov.dj>; Benson, Cyrus
<CBenson@gibsondunn.com>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Jagdish Menezes
Thank you for your email of yesterday and the attached letter. I will consult with my
colleagues as soon as I can and then we shall reply to the Respondents’ proposals.
Regards
Richard Aikens

From: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>
Date: Thursday, 28 December 2017 15:19
To: Richard Aikens <Richard.Aikens@brickcourt.co.uk>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, "pleaver@oeclaw.co.uk"
<pleaver@oeclaw.co.uk>
Cc: QE-Djibouti <QE-Djibouti@quinnemanuel.com>, LCIA Casework
<Casework@lcia.org>, Kate Trott <kate.trott@brickcourt.co.uk>,
"'aboubakeroh@dpfza.gov.dj'" <aboubakeroh@dpfza.gov.dj>, "Benson, Cyrus"
<CBenson@gibsondunn.com>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Members of the Tribunal

Please see the attached letter.

We have copied Mr Benson, requesting that he may forward the letter to the
representatives of the Respondents to the counterclaims that are dealing with this
matter. We have also copied Mr Hadi, a representative of the Respondents, and will
send the letter by courier to him as well.

Yours faithfully

Quinn Emanuel Urquhart & Sullivan, LLP

                                                          18
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 20 of 30
90 High Holborn, London WC1V 6LJ
+44 20 7653 2000 Main | +44 20 7653 2100 Fax
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for
delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales
(with registered number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of
members and their professional qualifications is open to inspection at our registered office, 90 High Holborn, London,
WC1V 6LJ. We operate in association with the US limited liability partnership of Quinn Emanuel Urquhart & Sullivan
LLP, which is organised under the laws of the State of California, USA.




From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: Monday, December 18, 2017 3:32 PM
To: Benson, Cyrus <CBenson@gibsondunn.com>; Anthony Sinclair
<anthonysinclair@quinnemanuel.com>; Jagdish Menezes
<jagdishmenezes@quinnemanuel.com>; Jonathan Cooper
<jonathancooper@quinnemanuel.com>; Moola, Nooree <NMoola@gibsondunn.com>;
Leonard Hoffmann <leonard.hoffmann@brickcourt.co.uk>; pleaver@oeclaw.co.uk
Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>; QE-Djibouti
<QE-Djibouti@quinnemanuel.com>; Casework@lcia.org; Kate Trott
<kate.trott@brickcourt.co.uk>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Mr Benson
Thank you for your email. I am grateful to you for forwarding my email below
directly to the Respondent’s representatives.
Kind regards
Richard Aikens

From: "Benson, Cyrus" <CBenson@gibsondunn.com>
Date: Monday, 18 December 2017 at 13:16
To: Richard Aikens <richard.aikens@brickcourt.co.uk>, Anthony Sinclair
<anthonysinclair@quinnemanuel.com>, Jagdish Menezes
<jagdishmenezes@quinnemanuel.com>, Jonathan Cooper
<jonathancooper@quinnemanuel.com>, "Moola, Nooree"
<NMoola@gibsondunn.com>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, "pleaver@oeclaw.co.uk"
<pleaver@oeclaw.co.uk>
Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>, QE-Djibouti
<QE-Djibouti@quinnemanuel.com>, "Casework@lcia.org" <Casework@lcia.org>, Kate
Trott <kate.trott@brickcourt.co.uk>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Mr. Chairman:

                                                          19
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 21 of 30


Please be advised that we are no longer instructed to act for the Respondent in this
matter. We will forward your communication directly to its representatives.

Respectfully,


Cyrus Benson

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
Telephone House 2-4 Temple Avenue, London, EC4Y 0HB
Tel +44 (0)20 7071 4239 • Fax +44 (0)20 7070 9239
CBenson@gibsondunn.com • www.gibsondunn.com

Gibson, Dunn & Crutcher LLP is a limited liability partnership registered in Delaware. Authorised
and regulated by the Solicitors Regulation Authority (Number 324652).


From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: 18 December 2017 12:12
To: Anthony Sinclair <anthonysinclair@quinnemanuel.com>; Jagdish Menezes
<jagdishmenezes@quinnemanuel.com>; Benson, Cyrus <CBenson@gibsondunn.com>;
Jonathan Cooper <jonathancooper@quinnemanuel.com>; Moola, Nooree
<NMoola@gibsondunn.com>; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; pleaver@oeclaw.co.uk
Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>; QE-Djibouti
<QE-Djibouti@quinnemanuel.com>; Casework@lcia.org; Kate Trott
<kate.trott@brickcourt.co.uk>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors
Importance: High

Dear Mr Sinclair
I refer to your email of 5 October 2017 below. Neither I nor the LCIA have had
any note that there has been an amicable settlement of the outstanding matters
in this reference. Nor, so far as I can see from the records, has there been any
communication either to the tribunal or the LCIA requesting that the tribunal
direct proceedings should proceed to deal with all outstanding matters.
Both the tribunal and the LCIA are anxious that the parties should resolve
remaining issues one way or the other as soon as they can; that is either by an
amicable settlement or by the tribunal deciding the remaining issues.
The tribunal would therefore ask the parties to inform us, as soon as possible,
what the current state of play is and what proposals the parties have for dealing
with the outstanding issues in the reference.
With Season’s Greetings to all
Regards
Richard Aikens

From: Anthony Sinclair <anthonysinclair@quinnemanuel.com>
Date: Thursday, 5 October 2017 at 23:35
To: Richard Aikens <richard.aikens@brickcourt.co.uk>, Jagdish Menezes
                                                 20
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 22 of 30
<jagdishmenezes@quinnemanuel.com>, "Benson, Cyrus" <CBenson@gibsondunn.com>,
Jonathan Cooper <jonathancooper@quinnemanuel.com>, "Moola, Nooree"
<NMoola@gibsondunn.com>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, "pleaver@oeclaw.co.uk"
<pleaver@oeclaw.co.uk>
Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>, QE-Djibouti
<QE-Djibouti@quinnemanuel.com>, "Casework@lcia.org" <Casework@lcia.org>, Kate
Trott <kate.trott@brickcourt.co.uk>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Mr Chairman,

We refer to your email of 29 September 2017.

The current position is that the parties have not to date agreed on a resolution of the
remaining matters in dispute. However, the parties have been in negotiations and we
are optimistic that if there is to be an amicable settlement if will be forthcoming soon.
Accordingly, if the Tribunal is in agreement, we would be grateful if matters could be left
in abeyance until the expiry of a further 30 days from today. If the parties have not
managed to resolve their differences by then, and absent any further agreement, we
will request that the Tribunal direct that the proceeding shall resume on all outstanding
matters.

We ask that counsel for Djibouti confirm their agreement to the above by reply email.

Yours faithfully

Anthony Sinclair



From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: 29 September 2017 10:36
To: Anthony Sinclair <anthonysinclair@quinnemanuel.com>; Jagdish Menezes
<jagdishmenezes@quinnemanuel.com>; Benson, Cyrus <CBenson@gibsondunn.com>;
Jonathan Cooper <jonathancooper@quinnemanuel.com>; Moola, Nooree
<NMoola@gibsondunn.com>; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; pleaver@oeclaw.co.uk
Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>; QE-Djibouti
<QE-Djibouti@quinnemanuel.com>; Casework@lcia.org; Kate Trott
<kate.trott@brickcourt.co.uk>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors
Importance: High

Dear All
The tribunal has received an email from the LCIA noting that the 90 day
suspension of the proceedings that was agreed by the parties in respect of the
Respondents’ counterclaims has now expired. The LCIA notes that it has not seen
any correspondence that the issue has been reactivated and the LCIA has asked


                                            21
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 23 of 30

that the tribunal liaise with the parties about how they would like any
unresolved issues relating to the counterclaim to be dealt with.
Could the parties please inform the tribunal, as soon as they can, what the
current position is and whether there are remaining issues on which the tribunal
may still have to make an award.
With kind regards
Richard Aikens
(chairman)

From: Anthony Sinclair <anthonysinclair@quinnemanuel.com>
Date: Monday, 12 June 2017 at 22:20
To: Richard Aikens <richard.aikens@brickcourt.co.uk>, Jagdish Menezes
<jagdishmenezes@quinnemanuel.com>, "Benson, Cyrus" <CBenson@gibsondunn.com>,
Jonathan Cooper <jonathancooper@quinnemanuel.com>, "Moola, Nooree"
<NMoola@gibsondunn.com>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, "pleaver@oeclaw.co.uk"
<pleaver@oeclaw.co.uk>
Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>, QE-Djibouti
<QE-Djibouti@quinnemanuel.com>, "Casework@lcia.org" <Casework@lcia.org>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors


Dear Members of the Tribunal



The parties have conferred and agreed to a further suspension of the proceedings
in respect of the Respondents' counterclaims. Subject to the Tribunal's approval,
the parties agree that further steps with regard to the counterclaims should be
suspended for 90 days with effect from 7 June 2017, with the Tribunal remaining
seized in the event that the parties cannot resolve matters themselves.



I believe counsel for Djibouti will confirm this understanding by separate email.



Yours faithfully



Anthony Sinclair


From: Richard Aikens <richard.aikens@brickcourt.co.uk>
Sent: 07 June 2017 10:40
To: Jagdish Menezes; Benson, Cyrus; Jonathan Cooper; Moola, Nooree; Leonard
Hoffmann; pleaver@oeclaw.co.uk

                                           22
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 24 of 30
Cc: *** DP World Arbitration; QE-Djibouti; Casework@lcia.org
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear All
The tribunal is shortly to issue its award on the quantum of the respondents’
costs of the arbitration. Before finalising this award, I am writing on behalf of the
tribunal to enquire about the status of the respondents’ counterclaims. These
were the subject of a joint letter from the parties to the tribunal dated 13
October 2016 (see the email below) which stated that the reference before the
tribunal in respect of the respondents’ counterclaims would be stayed for a
period of three months. The letter said that “if the parties are not in agreement
to continue the foregoing stay beyond three months the arbitration will
continue”.
The tribunal has not heard from the parties on this topic since that letter. If the
parties have resolved their differences on the counterclaims then the award on
costs can be our Final Award and we can deal with the other outstanding issue,
ie the costs of the arbitration apart from the parties’ costs. However, if the
parties have not resolved their differences on the counterclaims and wish the
tribunal to remain available in case the arbitration has to resume, then we will
issue a Partial Final Award on the quantum of the respondents’ costs.
Could I therefore please ask the parties to send to the tribunal as soon as
possible a joint letter indicating what the position is and how it would like the
tribunal to proceed in relation to the counterclaims and, indeed, any other
outstanding issues if there are any.
Kind regards
Richard Aikens
(chairman)


From: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>
Date: Thursday, 13 October 2016 at 15:35
To: Richard Aikens <richard.aikens@brickcourt.co.uk>, "Benson, Cyrus"
<CBenson@gibsondunn.com>, Jonathan Cooper
<jonathancooper@quinnemanuel.com>, "Moola, Nooree"
<NMoola@gibsondunn.com>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, "pleaver@oeclaw.co.uk"
<pleaver@oeclaw.co.uk>
Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>, QE-Djibouti
<QE-Djibouti@quinnemanuel.com>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Members of the Tribunal

Please see the attached joint letter.

Yours faithfully


                                           23
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 25 of 30

Quinn Emanuel Urquhart & Sullivan, LLP

One Fleet Place
London, England EC4M 7RA
+44 (0) 20 7653.2000 Main Office Number
+44 (0) 20 7653.2100 FAX
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for
delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.

Quinn Emanuel Urquhart & Sullivan UK LLP operates as a limited liability partnership registered in England and Wales
(with registered number OC337278) and is authorised and regulated by the Solicitors Regulation Authority. A list of
members and their professional qualifications is open to inspection at our registered office, One Fleet Place, London
EC4M 7RA. We operate in association with the US limited liability partnership of Quinn Emanuel Urquhart & Sullivan
LLP, which is organised under the laws of the State of California, USA.


From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: 10 October 2016 11:08
To: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>; Benson, Cyrus
<CBenson@gibsondunn.com>; Jonathan Cooper
<jonathancooper@quinnemanuel.com>; Moola, Nooree <NMoola@gibsondunn.com>;
Leonard Hoffmann <leonard.hoffmann@brickcourt.co.uk>; pleaver@oeclaw.co.uk
Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>; QE-Djibouti
<QE-Djibouti@quinnemanuel.com>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Thank you very much indeed.
Regards
Richard Aikens

From: Jagdish Menezes <jagdishmenezes@quinnemanuel.com>
Date: Monday, 10 October 2016 11:05
To: "Benson, Cyrus" <CBenson@gibsondunn.com>, Richard Aikens
<Richard.Aikens@brickcourt.co.uk>, Jonathan Cooper
<jonathancooper@quinnemanuel.com>, "Moola, Nooree"
<NMoola@gibsondunn.com>, Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>, "pleaver@oeclaw.co.uk"
<pleaver@oeclaw.co.uk>
Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>, QE-Djibouti
<QE-Djibouti@quinnemanuel.com>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Members of the Tribunal,

We enclose a copy of an updated version of the Respondents’ List of Findings [A/15].
The changes are to citations to the hearing bundle that were incorrectly referenced in
the copy served by us on 6 October 2016. We also enclose a redline version so that the
changes made can be easily identified.


                                                          24
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 26 of 30
We have dispatched hard copies to your respective chambers.

Yours faithfully

Jagdish Menezes
Associate (Foreign Qualified),
Quinn Emanuel Urquhart & Sullivan, LLP


From: Jonathan Cooper
Sent: Thursday, October 06, 2016 4:16 AM
To: 'Moola, Nooree' <NMoola@gibsondunn.com>; Richard Aikens
<richard.aikens@brickcourt.co.uk>; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; pleaver@oeclaw.co.uk
Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>; QE-Djibouti
<QE-Djibouti@quinnemanuel.com>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Mr Chairman,

Please find attached the Respondents’ updated list of issues with citations.

Best,

Jonathan Cooper
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

777 6th Street, NW, 11th Floor
Washington, D.C. 20001
202.538.8146 Direct
202.538.8000 Main Office Number
202.538.8100 Fax
jonathancooper@quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for delivering it to
the intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error,
please notify us immediately by e-mail, and delete the original message.




From: Moola, Nooree [mailto:NMoola@gibsondunn.com]
Sent: Thursday, October 06, 2016 4:05 AM
To: Richard Aikens <richard.aikens@brickcourt.co.uk>; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; pleaver@oeclaw.co.uk
Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>; QE-Djibouti
<QE-Djibouti@quinnemanuel.com>
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Mr Chairman,


                                                                25
Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 27 of 30
With apologies for the delay, please see attached Claimants’ list of issues with citations
as requested.

Respectfully,
Nooree Moola

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
Building 5, Level 4, DIFC, PO Box 506654, Dubai, UAE,
Tel +971 (0)4 318 4643 • Fax +971 (0)4 318 4601 • Mobile +971 56 179 3231
NMoola@gibsondunn.com • www.gibsondunn.com



From: Richard Aikens [mailto:richard.aikens@brickcourt.co.uk]
Sent: Thursday, October 6, 2016 8:41 AM
To: Moola, Nooree <NMoola@gibsondunn.com>; Leonard Hoffmann
<leonard.hoffmann@brickcourt.co.uk>; pleaver@oeclaw.co.uk
Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>; QE-Djibouti (QE-
Djibouti@quinnemanuel.com) <QE-Djibouti@quinnemanuel.com>
Subject: Re: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors
Importance: High

Dear Mr Howard and Mr Benson
I do not appear to have received either side’s revised “List of issues of fact and law”. I
wonder if you could be so kind as to resend them to me.
Regards
Richard Aikens

From: "Moola, Nooree"
Date: Wednesday, 5 October 2016 at 01:07
To: Richard Aikens, Leonard Hoffmann, "pleaver@oeclaw.co.uk"
Cc: *** DP World Arbitration, "QE-Djibouti (QE-Djibouti@quinnemanuel.com)"
Subject: RE: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
FZCO & Ors

Dear Members of the Tribunal,

Please see attached Claimants’ revised list of issues of fact and law, with a typographical
error corrected.

Respectfully,

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
Building 5, Level 4, DIFC, PO Box 506654, Dubai, UAE,
Tel +971 (0)4 318 4643 • Fax +971 (0)4 318 4601 • Mobile +971 56 179 3231
NMoola@gibsondunn.com • www.gibsondunn.com



From: Moola, Nooree
Sent: Tuesday, October 4, 2016 11:01 PM
                                               26
       Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 28 of 30
      To: 'richard.aikens@brickcourt.co.uk' (richard.aikens@brickcourt.co.uk)
      <richard.aikens@brickcourt.co.uk>; leonard.hoffmann@brickcourt.co.uk;
      pleaver@oeclaw.co.uk
      Cc: *** DP World Arbitration <DPWorldArbitration@gibsondunn.com>; QE-Djibouti (QE-
      Djibouti@quinnemanuel.com) <QE-Djibouti@quinnemanuel.com>
      Subject: LCIA Arbitration No 142732 - Republic of Djibouti & Ors v DP World Djibouti
      FZCO & Ors

      Dear Members of the Tribunal,

      As requested by the Tribunal, please see attached Claimants’ list of issues of fact and
      law.

      Respectfully,

      GIBSON DUNN
      Gibson, Dunn & Crutcher LLP
      Building 5, Level 4, DIFC, PO Box 506654, Dubai, UAE,
      Tel +971 (0)4 318 4643 • Fax +971 (0)4 318 4601 • Mobile +971 56 179 3231
      NMoola@gibsondunn.com • www.gibsondunn.com




      This message may contain confidential and privileged information. If it has been sent to you
      in error, please reply to advise the sender of the error and then immediately delete this
      message.



______________________________________________________________________
This email has been scanned by the Symantec Email Security.cloud service.
For more information please visit http://www.symanteccloud.com
______________________________________________________________________

______________________________________________________________________
This email has been scanned by the Symantec Email Security.cloud service.
For more information please visit http://www.symanteccloud.com
______________________________________________________________________




                                                   27
          Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 29 of 30




quinn emanuel trial lawyers | london
90 High Holborn, London WC1V 6LJ, United Kingdom |                           TEL   +44 20 7653 2000       FAX   +44 20 7653 2100

                                                                                                                      WRITERS’ DIRECT DIAL NO.
                                                                                                                              +44 20 7653 2000

                                                                                                                    WRITERS’ EMAIL ADDRESS
                                                                                                           billurquhart@quinnemanuel.com
                                                                                                              tedgreeno@quinnemanuel.com
                                                                                                        anthonysinclair@quinnemanuel.com
                                                                                                        jagdishmenezes@quinnemanuel.com
                                                                                                               tinakang@quinnemanuel.com


BY COURIER AND EMAIL

9 November 2018

Mr Aboubaker Omar Hadi
Ms Goumati Mohamed
Port de Djibouti S.A.,
Office of Port de Djibouti
Ave General Galleni,
Djibouti City
BP 2107
Republic of Djibouti
ABOUBAKEROH@DPFZA.GOV.DJ
GOUMATI@DPFZA.GOV.DJ

Dear Sirs,

LCIA Arbitration No. 142732
Republic of Djibouti, Djibouti Ports and Free Zone Authority, and Port of Djibouti SA
v. DP World Djibouti FZCO, Dubai (International) Djibouti FZE, and Doraleh
Container Terminal SA

We write further to the hearing held today in the captioned proceedings.

Please find enclosed copies of the following documents:

    i.       transcript of today’s hearing;

   ii.       extract of the tables and figures in the Third and Fourth Reports of Mr Pablo Spiller
             handed up to the Tribunal for reference during the hearing; and

  iii.       Respondents’ summary schedule of costs dated today, handed up to the Tribunal at
             the hearing.
quinn emanuel urquhart & sullivan uk llp
LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH |
STUTTGART


Quinn Emanuel Urquhart & Sullivan UK LLP is a limited liability partnership registered in England and Wales (with registered number OC337278) and
is authorised and regulated by the Solicitors Regulation Authority. A list of members and their professional qualifications is open to inspection at our
registered office, 90 High Holborn, London WC1V 6LJ, United Kingdom.
       Case 1:20-cv-02571-TFH Document 1-9 Filed 09/14/20 Page 30 of 30




We draw to your attention that the Tribunal has directed that the Claimants shall have 14 days
to provide any comments on the Respondents’ summary schedule of costs (see Transcript,
99:2-19) i.e. until 23 November 2018.

Yours faithfully,




QUINN EMANUEL URQUHART & SULLIVAN, LLP

Enc.

Copy (by email):

Sir Richard Aikens
Brick Court Chambers
Essex Street
London WC2R 3LD
United Kingdom
RICHARD.AIKENS@BRICKCOURT.CO.UK

Mr Peter Leaver QC
One Essex Court
Essex Street
London EC4Y 9AR
United Kingdom
PL@OECLAW.CO.UK

Lord Leonard Hoffmann
Brick Court Chambers
Essex Street
London WC2R 3LD
United Kingdom
LEONARD.HOFFMANN@BRICKCOURT.CO.UK




                                              2
